Citation Nr: 0433934	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-12 768	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease (low back disability), currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the veteran's claim for an 
increased rating for his low back disability.  The veteran 
perfected a timely appeal of this determination to the Board.

During the course of this appeal, the veteran's claims folder 
was transferred to the Winston-Salem, North Carolina, RO, and 
most recently, to the Columbia, South Carolina, RO.

When this matter was previously before the Board in August 
2004, it was remanded in light of the veteran's request to 
testify at a videoconference hearing before Veterans Law 
Judge (formerly known as a Member of the Board); that hearing 
was held in December 2004.

In August 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his low back 
disability is much more severely disabling than reflected by 
the current 40 percent evaluation, and he challenges the 
adequacy of the most recent VA examination.

During the December 2004 Board hearing, the veteran testified 
that he had recently relocated to South Carolina and was 
receiving care at the Florence and Columbia, South Carolina, 
VA Medical Centers; previously, he had received care at the 
Asheville, North Carolina VA Medical Center.  Unfortunately, 
the claims folder does not contain records of his care at 
either of these South Carolina VA facilities, and thus the 
Board finds that this matter must be remanded.  38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004); see 
also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, in 
light of the veteran's contentions, after associating these 
records, the Board finds that the veteran must be afforded a 
contemporaneous and thorough VA examination.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for back problems since 
relocating to South Carolina.  This 
should specifically include records of 
his care at the Florence and Columbia, 
South Carolina, VA Medical Centers.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of his 
orthopedic and neurologic impairment 
related to service-connected low back 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should identify all 
orthopedic pathology and express an 
opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm) of 
the veteran's lumbosacral spine.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the spine.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if possible, 
the examiner should state whether the low 
back disability has been productive of 
any incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.  In addition, 
the examiner should state whether the 
condition is manifested by neurological 
impairment, and if so, identify any 
neurological symptoms and express an 
opinion as to their severity.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must adjudicate the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.  

4.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


